

	

		II

		109th CONGRESS

		1st Session

		S. 1891 

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Ms. Murkowski (for

			 herself, Mr. Stevens,

			 Mr. Akaka, and Mr. Inouye) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Energy and Natural Resources

		

		A BILL

		To authorize the leasing, development, production, and

		  economically feasible and prudent transportation of oil and gas in and from the

		  Coastal Plain, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Arctic Coastal Plain Domestic

			 Energy Security Act of 2005.

		2.DefinitionsIn this Act:

			(1)Coastal

			 PlainThe term Coastal Plain means that area

			 identified as the 1002 Coastal Plain Area on the map.

			(2)Federal

			 agreementThe term Federal Agreement means the

			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued

			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act

			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651

			 et seq.).

			(3)Final

			 statementThe term Final Statement means the final

			 legislative environmental impact statement on the Coastal Plain, dated April

			 1987, and prepared pursuant to section 1002 of the Alaska National Interest

			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National

			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).

			(4)MapThe

			 term map means the map entitled Arctic National Wildlife

			 Refuge, dated September 2005, and prepared by the United States

			 Geological Survey.

			(5)SecretaryThe

			 term Secretary means the Secretary of the Interior (or the

			 designee of the Secretary), acting through the Director of the Bureau of Land

			 Management in consultation with the Director of the United States Fish and

			 Wildlife Service and in coordination with a State coordinator appointed by the

			 Governor of the State of Alaska.

			3.Leasing program

			 for land within the Coastal Plain

			(a)In

			 general

				(1)AuthorizationCongress

			 authorizes the leasing, development, production, and economically feasible and

			 prudent transportation of oil and gas in and from the Coastal Plain.

				(2)ActionsThe

			 Secretary shall take such actions as are necessary—

					(A)to establish and

			 implement, in accordance with this Act, a competitive oil and gas leasing

			 program that will result in an environmentally sound program for the

			 exploration, development, and production of the oil and gas resources of the

			 Coastal Plain while taking into consideration the interests and concerns of

			 residents of the Coastal Plain, which is the homeland of the Kaktovikmiut

			 Inupiat; and

					(B)to administer

			 this Act through regulations, lease terms, conditions, restrictions,

			 prohibitions, stipulations, and other provisions that—

						(i)ensure the oil

			 and gas exploration, development, and production activities on the Coastal

			 Plain will result in no significant adverse effect on fish and wildlife, their

			 habitat, subsistence resources, and the environment; and

						(ii)require the

			 application of the best commercially available technology for oil and gas

			 exploration, development, and production to all exploration, development, and

			 production operations under this Act in a manner that ensures the receipt of

			 fair market value by the public for the mineral resources to be leased.

						(b)Repeal

				(1)RepealSection

			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is

			 repealed.

				(2)Conforming

			 amendmentThe table of contents contained in section 1 of that

			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section

			 1003.

				(c)Compliance with

			 requirements under certain other laws

				(1)CompatibilityFor

			 purposes of the National Wildlife Refuge System Administration Act of 1966

			 (16 U.S.C.

			 668dd et seq.)—

					(A)the oil and gas

			 leasing program and activities authorized by this section in the Coastal Plain

			 shall be considered to be compatible with the purposes for which the Arctic

			 National Wildlife Refuge was established; and

					(B)no further

			 findings or decisions shall be required to implement that program and those

			 activities.

					(2)Adequacy of the

			 Department of the Interior's legislative environmental impact

			 statementThe Final Statement shall be considered to satisfy the

			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.

			 4321 et seq.) that apply with respect to prelease activities, including actions

			 authorized to be taken by the Secretary to develop and promulgate the

			 regulations for the establishment of a leasing program authorized by this Act

			 before the conduct of the first lease sale.

				(3)Compliance with

			 NEPA for other actions

					(A)In

			 generalBefore conducting the first lease sale under this Act,

			 the Secretary shall prepare an environmental impact statement in accordance

			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)

			 with respect to the actions authorized by this Act that are not referred to in

			 paragraph (2).

					(B)Identification

			 and analysisNotwithstanding any other provision of law, in

			 carrying out this paragraph, the Secretary shall not be required—

						(i)to

			 identify nonleasing alternative courses of action; or

						(ii)to

			 analyze the environmental effects of those courses of action.

						(C)Identification

			 of preferred actionNot later than 18 months after the date of

			 enactment of this Act, the Secretary shall—

						(i)identify only a

			 preferred action and a single leasing alternative for the first lease sale

			 authorized under this Act; and

						(ii)analyze the

			 environmental effects and potential mitigation measures for those 2

			 alternatives.

						(D)Public

			 commentsIn carrying out this paragraph, the Secretary shall

			 consider only public comments that specifically address the preferred action of

			 the Secretary that are filed not later than 20 days after the date of

			 publication of an environmental analysis.

					(E)Effect of

			 complianceNotwithstanding any other provision of law, compliance

			 with this paragraph shall be considered to satisfy all requirements for the

			 analysis and consideration of the environmental effects of proposed leasing

			 under this Act.

					(d)Relationship to

			 State and local authorityNothing in this Act expands or limits

			 any State or local regulatory authority.

			(e)Special

			 areas

				(1)Designation

					(A)In

			 generalThe Secretary, after consultation with the State of

			 Alaska, the City of Kaktovik, Alaska, and the North Slope Borough, Alaska, may

			 designate not more than 45,000 acres of the Coastal Plain as a special area if

			 the Secretary determines that the special area would be of such unique

			 character and interest as to require special management and regulatory

			 protection.

					(B)Sadlerochit

			 spring areaThe Secretary shall designate as a special area in

			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising

			 approximately 4,000 acres as depicted on the map.

					(2)ManagementThe

			 Secretary shall manage each special area designated under this subsection in a

			 manner that—

					(A)respects and

			 protects the Native people of the area; and

					(B)preserves the

			 unique and diverse character of the area, including fish, wildlife, subsistence

			 resources, and cultural values of the area.

					(3)Exclusion from

			 leasing or surface occupancy

					(A)In

			 generalThe Secretary may exclude any special area designated

			 under this subsection from leasing.

					(B)No surface

			 occupancyIf the Secretary leases all or a portion of a special

			 area for the purposes of oil and gas exploration, development, production, and

			 related activities, there shall be no surface occupancy of the land comprising

			 the special area.

					(4)Directional

			 drillingNotwithstanding any other provision of this subsection,

			 the Secretary may lease all or a portion of a special area under terms that

			 permit the use of horizontal drilling technology from sites on leases located

			 outside the special area.

				(f)Limitation on

			 closed areasThe Secretary may not close land within the Coastal

			 Plain to oil and gas leasing or to exploration, development, or production

			 except in accordance with this Act.

			(g)Regulations

				(1)In

			 generalNot later than 15 months after the date of enactment of

			 this Act, in consultation with appropriate agencies of the State of Alaska, the

			 North Slope Borough, Alaska, and the City of Kaktovik, Alaska (to ensure that

			 impacts on the residents of the Coastal Plain are considered), the Secretary

			 shall issue such regulations as are necessary to carry out this Act, including

			 rules and regulations relating to protection of the fish and wildlife, fish and

			 wildlife habitat, subsistence resources, and environment of the Coastal

			 Plain.

				(2)Revision of

			 regulationsThe Secretary shall periodically review and, as

			 appropriate, revise the rules and regulations issued under paragraph (1) to

			 reflect any significant biological, environmental, or engineering data that

			 come to the attention of the Secretary.

				4.Lease

			 sales

			(a)In

			 generalLand may be leased pursuant to this Act to any person

			 qualified to obtain a lease for deposits of oil and gas under the Mineral

			 Leasing Act (30 U.S.C. 181 et seq.).

			(b)ProceduresThe

			 Secretary shall, by regulation, establish procedures for—

				(1)receipt and

			 consideration of sealed nominations for any area in the Coastal Plain for

			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease

			 sale;

				(2)the holding of

			 lease sales after that nomination process; and

				(3)public notice of

			 and comment on designation of areas to be included in, or excluded from, a

			 lease sale.

				(c)Lease sale

			 bidsBidding for leases under this Act shall be by sealed

			 competitive cash bonus bids.

			(d)Acreage minimum

			 in first saleFor the first lease sale under this Act, the

			 Secretary shall offer for lease those tracts the Secretary considers to have

			 the greatest potential for the discovery of hydrocarbons, taking into

			 consideration nominations received pursuant to subsection (b)(1), but in no

			 case less than 200,000 acres.

			(e)Timing of lease

			 salesThe Secretary shall—

				(1)not later than 22

			 months after the date of enactment of this Act, conduct the first lease sale

			 under this Act;

				(2)not later than

			 September 30, 2010, conduct a second lease sale under this Act; and

				(3)conduct

			 additional sales at appropriate intervals if, as determined by the Secretary,

			 sufficient interest in development exists to warrant the conduct of the

			 additional sales.

				5.Grant of leases

			 by the Secretary

			(a)In

			 generalUpon payment by a lessee of such bonus as may be accepted

			 by the Secretary, the Secretary may grant to the highest responsible qualified

			 bidder in a lease sale conducted pursuant to section 4 a lease for any land on

			 the Coastal Plain.

			(b)Subsequent

			 transfers

				(1)In

			 generalNo lease issued under this Act may be sold, exchanged,

			 assigned, sublet, or otherwise transferred except with the approval of the

			 Secretary.

				(2)Condition for

			 approvalBefore granting any approval described in paragraph (1),

			 the Secretary shall consult with, and give due consideration to the opinion of,

			 the Attorney General.

				6.Lease terms and

			 conditions

			(a)In

			 generalAn oil or gas lease issued pursuant to this Act

			 shall—

				(1)provide for the

			 payment of a royalty of not less than 121/2 percent of the

			 amount or value of the production removed or sold from the lease, as determined

			 by the Secretary in accordance with regulations applicable to other Federal oil

			 and gas leases;

				(2)provide that the

			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to

			 exploratory drilling activities as are necessary to protect caribou calving

			 areas and other species of fish and wildlife;

				(3)require that each

			 lessee of land within the Coastal Plain shall be fully responsible and liable

			 for the reclamation of land within the Coastal Plain and any other Federal land

			 that is adversely affected in connection with exploration, development,

			 production, or transportation activities conducted under the lease and within

			 the Coastal Plain by the lessee or by any of the subcontractors or agents of

			 the lessee;

				(4)provide that the

			 lessee may not delegate or convey, by contract or otherwise, that reclamation

			 responsibility and liability to another person without the express written

			 approval of the Secretary;

				(5)provide that the

			 standard of reclamation for land required to be reclaimed under this Act shall

			 be, to the maximum extent practicable—

					(A)a condition

			 capable of supporting the uses that the land was capable of supporting prior to

			 any exploration, development, or production activities; or

					(B)upon application

			 by the lessee, to a higher or better standard, as approved by the

			 Secretary;

					(6)contain terms and

			 conditions relating to protection of fish and wildlife, fish and wildlife

			 habitat, subsistence resources, and the environment as required under section

			 3(a)(2);

				(7)provide that each

			 lessee, and each agent and contractor of a lessee, use their best efforts to

			 provide a fair share of employment and contracting for Alaska Natives and

			 Alaska Native Corporations from throughout the State, as determined by the

			 level of obligation previously agreed to in the Federal Agreement; and

				(8)contain such

			 other provisions as the Secretary determines to be necessary to ensure

			 compliance with this Act and regulations issued under this Act.

				(b)Project labor

			 agreementsThe Secretary, as a term and condition of each lease

			 under this Act, and in recognizing the proprietary interest of the Federal

			 Government in labor stability and in the ability of construction labor and

			 management to meet the particular needs and conditions of projects to be

			 developed under the leases issued pursuant to this Act (including the special

			 concerns of the parties to those leases), shall require that each lessee, and

			 each agent and contractor of a lessee, under this Act negotiate to obtain a

			 project labor agreement for the employment of laborers and mechanics on

			 production, maintenance, and construction under the lease.

			7.Coastal plain

			 environmental protection

			(a)No significant

			 adverse effect standard to govern authorized coastal plain

			 activitiesIn accordance with section 3, the Secretary shall

			 administer this Act through regulations, lease terms, conditions, restrictions,

			 prohibitions, stipulations, and other provisions that—

				(1)ensure, to the

			 maximum extent practicable, that oil and gas exploration, development, and

			 production activities on the Coastal Plain will result in no significant

			 adverse effect on fish and wildlife, fish and wildlife habitat, and the

			 environment;

				(2)require the

			 application of the best commercially available technology for oil and gas

			 exploration, development, and production on all new exploration, development,

			 and production operations; and

				(3)ensure, to the

			 maximum extent practicable, that the maximum surface acreage covered in

			 connection with the leasing program by production and support facilities,

			 including airstrips and any areas covered by gravel berms or piers for support

			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.

				(b)Site-specific

			 assessment and mitigationThe Secretary shall require, with

			 respect to any proposed drilling and related activities on the Coastal Plain,

			 that—

				(1)a site-specific

			 analysis be made of the probable effects, if any, that the drilling or related

			 activities will have on fish and wildlife, fish and wildlife habitat,

			 subsistence resources, subsistence uses, and the environment;

				(2)a plan be

			 implemented to avoid, minimize, and mitigate (in that order and to the maximum

			 extent practicable) any significant adverse effect identified under paragraph

			 (1); and

				(3)the development

			 of the plan occur after consultation with—

					(A)each agency

			 having jurisdiction over matters mitigated by the plan;

					(B)the State of

			 Alaska;

					(C)the City of

			 Kaktovik, Alaska; and

					(D)North Slope

			 Borough, Alaska.

					(c)Regulations To

			 protect Coastal Plain fish and wildlife resources, subsistence users, and the

			 environmentBefore implementing the leasing program authorized by

			 this Act, the Secretary shall prepare and issue regulations, lease terms,

			 conditions, restrictions, prohibitions, stipulations, and other measures

			 designed to ensure, to the maximum extent practicable, that the activities

			 carried out on the Coastal Plain under this Act are conducted in a manner

			 consistent with the purposes and environmental requirements of this Act.

			(d)Compliance with

			 Federal and State environmental laws and other requirementsThe

			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and

			 stipulations for the leasing program under this Act shall require—

				(1)compliance with

			 all applicable provisions of Federal and State environmental law (including

			 regulations);

				(2)implementation of

			 and compliance with—

					(A)standards that

			 are at least as effective as the safety and environmental mitigation measures,

			 as described in items 1 through 29 on pages 167 through 169 of the Final

			 Statement, on the Coastal Plain;

					(B)seasonal

			 limitations on exploration, development, and related activities, as necessary,

			 to avoid significant adverse effects during periods of concentrated fish and

			 wildlife breeding, denning, nesting, spawning, and migration;

					(C)design safety and

			 construction standards for all pipelines and any access and service roads that

			 minimize, to the maximum extent practicable, adverse effects on—

						(i)the

			 passage of migratory species (such as caribou); and

						(ii)the flow of

			 surface water by requiring the use of culverts, bridges, and other structural

			 devices;

						(D)prohibitions on

			 general public access to, and use of, all pipeline access and service

			 roads;

					(E)stringent

			 reclamation and rehabilitation requirements in accordance with this Act for the

			 removal from the Coastal Plain of all oil and gas development and production

			 facilities, structures, and equipment on completion of oil and gas production

			 operations, except in a case in which the Secretary determines that those

			 facilities, structures, or equipment—

						(i)would assist in

			 the management of the Arctic National Wildlife Refuge; and

						(ii)are donated to

			 the United States for that purpose;

						(F)appropriate

			 prohibitions or restrictions on—

						(i)access by all

			 modes of transportation;

						(ii)sand and gravel

			 extraction; and

						(iii)use of

			 explosives;

						(G)reasonable

			 stipulations for protection of cultural and archaeological resources;

					(H)measures to

			 protect groundwater and surface water, including—

						(i)avoidance, to the

			 maximum extent practicable, of springs, streams, and river systems;

						(ii)the protection

			 of natural surface drainage patterns, wetland, and riparian habitats;

			 and

						(iii)the regulation

			 of methods or techniques for developing or transporting adequate supplies of

			 water for exploratory drilling; and

						(I)research,

			 monitoring, and reporting requirements;

					(3)that exploration

			 activities (except surface geological studies) be limited to the period between

			 approximately November 1 and May 1 of each year and be supported, if necessary,

			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,

			 and air transport methods (except that those exploration activities may be

			 permitted at other times if the Secretary determines that the exploration will

			 have no significant adverse effect on fish and wildlife, fish and wildlife

			 habitat, subsistence resources, and the environment of the Coastal

			 Plain);

				(4)consolidation of

			 facility siting;

				(5)avoidance or

			 reduction of air traffic-related disturbance to fish and wildlife;

				(6)treatment and

			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,

			 drilling muds and cuttings, and domestic wastewater, including, in accordance

			 with applicable Federal and State environmental laws (including

			 regulations)—

					(A)preparation of an

			 annual waste management report;

					(B)development and

			 implementation of a hazardous materials tracking system; and

					(C)prohibition on

			 the use of chlorinated solvents;

					(7)fuel storage and

			 oil spill contingency planning;

				(8)conduct of

			 periodic field crew environmental briefings;

				(9)avoidance of

			 significant adverse effects on subsistence hunting, fishing, and

			 trapping;

				(10)compliance with

			 applicable air and water quality standards;

				(11)appropriate

			 seasonal and safety zone designations around well sites, within which

			 subsistence hunting and trapping shall be limited; and

				(12)development and

			 implementation of such other protective environmental requirements,

			 restrictions, terms, and conditions as the Secretary, after consultation with

			 the State of Alaska, the City of Kaktovik, Alaska, and North Slope Borough,

			 Alaska, determines to be necessary.

				(e)ConsiderationsIn

			 preparing and issuing regulations, lease terms, conditions, restrictions,

			 prohibitions, and stipulations under this section, the Secretary shall take

			 into consideration—

				(1)the stipulations

			 and conditions that govern the National Petroleum Reserve-Alaska leasing

			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska

			 Final Integrated Activity Plan/Environmental Impact Statement;

				(2)the environmental

			 protection standards that governed the initial Coastal Plain seismic

			 exploration program under parts 37.31 through 37.33 of title 50, Code of

			 Federal Regulations (or successor regulations); and

				(3)the land use

			 stipulations for exploratory drilling on the KIC–ASRC private land described in

			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the

			 United States dated August 9, 1983.

				(f)Facility

			 consolidation planning

				(1)In

			 generalAfter providing for public notice and comment, the

			 Secretary shall prepare and periodically update a plan to govern, guide, and

			 direct the siting and construction of facilities for the exploration,

			 development, production, and transportation of oil and gas resources from the

			 Coastal Plain.

				(2)ObjectivesThe

			 objectives of the plan shall be—

					(A)the avoidance of

			 unnecessary duplication of facilities and activities;

					(B)the encouragement

			 of consolidation of common facilities and activities;

					(C)the location or

			 confinement of facilities and activities to areas that will minimize impact on

			 fish and wildlife, fish and wildlife habitat, subsistence resources, and the

			 environment;

					(D)the use of

			 existing facilities, to the maximum extent practicable; and

					(E)the enhancement

			 of compatibility between wildlife values and development activities.

					(g)Access to

			 public landThe Secretary shall—

				(1)manage public

			 land in the Coastal Plain in accordance with subsections (a) and (b) of section

			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);

			 and

				(2)ensure that local

			 residents shall have reasonable access to public land in the Coastal Plain for

			 traditional uses.

				8.Expedited

			 judicial review

			(a)Filing of

			 complaints

				(1)DeadlineA

			 complaint seeking judicial review of a provision of this Act or an action of

			 the Secretary under this Act shall be filed—

					(A)except as

			 provided in subparagraph (B), during the 90-day period beginning on the date on

			 which the action being challenged was carried out; or

					(B)in the case of a

			 complaint based solely on grounds arising after the 90-day period described in

			 subparagraph (A), by not later than 90 days after the date on which the

			 complainant knew or reasonably should have known about the grounds for the

			 complaint.

					(2)VenueA

			 complaint seeking judicial review of a provision of this Act or an action of

			 the Secretary under this Act shall be filed in the United States Court of

			 Appeals for the District of Columbia.

				(3)Scope

					(A)In

			 generalJudicial review of a decision of the Secretary relating

			 to a lease sale under this Act (including an environmental analysis of such a

			 lease sale) shall be—

						(i)limited to a

			 review of whether the decision is in accordance with this Act; and

						(ii)based on the

			 administrative record of the decision.

						(B)PresumptionsAny

			 identification by the Secretary of a preferred course of action relating to a

			 lease sale, and any analysis by the Secretary of environmental effects, under

			 this Act shall be presumed to be correct unless proven otherwise by clear and

			 convincing evidence.

					(b)Limitation on

			 other reviewAny action of the Secretary that is subject to

			 judicial review under this section shall not be subject to judicial review in

			 any civil or criminal proceeding for enforcement.

			9.Federal and

			 State distribution of revenues

			Notwithstanding

			 any other provision of law, of the amount of adjusted bonus, rental, and

			 royalty revenues from oil and gas leasing and operations under this Act—

				(1)50 percent shall

			 be paid semiannually to the State of Alaska; and

				(2)the balance of

			 the amount shall be deposited in accordance with sections 12 and 13.

				10.Rights-of-way

			 and easements across Coastal Plain

			(a)ExemptionSections

			 1101 through 1108 of the Alaska National Interest Lands Conservation Act (16

			 U.S.C. 3161 et seq.) shall not apply to any right-of-way or easement across the

			 Coastal Plain for the transportation of oil and gas issued by the Secretary

			 under section 28 of the Mineral Leasing Act (30 U.S.C. 185).

			(b)Terms and

			 conditionsThe Secretary shall include in any right-of-way or

			 easement described in subsection (a) such terms and conditions as the Secretary

			 determines to be necessary to ensure that the transportation of oil or gas does

			 not significantly adversely affect any fish, wildlife, subsistence resource, or

			 habitat, or the environment, of the Coastal Plain, including terms and

			 conditions requiring facilities to be sited or designed to avoid any

			 unnecessary duplication of roads or pipelines.

			(c)RegulationsIn

			 promulgating regulations pursuant to section 3(g), the Secretary shall include

			 provisions for rights-of-way and easements described in subsection (a).

			11.ConveyanceNotwithstanding section 1302(h)(2) of the

			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to

			 remove any impediment on a title to land, and to clarify land ownership

			 patterns in the Coastal Plain, the Secretary shall—

			(1)to the extent

			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under

			 section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611), as

			 determined by the Secretary, convey to that Corporation the surface estate of

			 the land described in paragraph (1) of Public Land Order 6959, in accordance

			 with the terms and conditions of the agreement between the Secretary, the

			 United States Fish and Wildlife Service, the Bureau of Land Management, and the

			 Kaktovik Inupiat Corporation, dated January 22, 1993; and

			(2)convey to the

			 Arctic Slope Regional Corporation the remaining subsurface estate to which that

			 Corporation is entitled under the agreement between that corporation and the

			 United States, dated August 9, 1983.

			12.Local

			 government impact aid and community service assistance

			(a)Establishment

			 of fund

				(1)In

			 generalThere is established in the Treasury a fund, to be known

			 as the Coastal Plain Local Government Impact Aid Assistance Fund

			 (referred to in this section as the Fund).

				(2)Deposits

					(A)In

			 generalSubject to subparagraph (B), the Secretary of the

			 Treasury shall deposit into the Fund an amount equal to 49 percent of the

			 amount of adjusted bonus, rental, and royalty revenues from oil and gas leasing

			 and operations under this Act.

					(B)LimitationThe

			 total amount in the Fund shall not exceed $15,000,000.

					(3)InvestmentThe

			 Secretary of the Treasury shall invest amounts in the Fund in interest-bearing

			 securities of the United States.

				(4)Availability of

			 fundsNot later than September 30, 2006, and annually thereafter,

			 the Secretary of the Treasury shall make available to the Secretary not less

			 than $7,500,000 to provide assistance to communities under subsection

			 (b).

				(b)AssistanceThe

			 Secretary, in cooperation with the Mayor of the North Slope Borough, shall use

			 amounts in the Fund to provide assistance to the City of Kaktovik, Alaska,

			 North Slope Borough, Alaska, and any other borough, municipal subdivision,

			 village, or other community in the State of Alaska that is directly impacted by

			 an exploration for, or the production of, oil or gas on the Coastal Plain under

			 this Act, as determined by the Secretary.

			(c)Application

				(1)In

			 generalTo receive assistance under subsection (b), a community

			 described in that subsection shall submit to the Secretary, or to the Mayor of

			 the North Slope Borough, an application in such time, in such manner, and

			 containing such information as the Secretary may require.

				(2)Action by North

			 Slope BoroughThe Mayor of the North Slope Borough shall submit

			 to the Secretary each application received under paragraph (1) as soon as

			 practicable after the date on which the application is received.

				(3)Assistance of

			 SecretaryThe Secretary shall assist communities in submitting

			 applications under this subsection, to the maximum extent practicable.

				(d)Use of

			 fundsA community that receives funds under subsection (b) may

			 use the funds—

				(1)to plan for

			 mitigation, implement a mitigation plan, or maintain a mitigation project to

			 address the potential effects of oil and gas exploration and development on

			 environmental, social, cultural, recreational, and subsistence resources of the

			 community;

				(2)to develop, carry

			 out, and maintain—

					(A)a project to

			 provide new or expanded public facilities; or

					(B)services to

			 address the needs and problems associated with the effects described in

			 paragraph (1), including firefighting, police, water and waste treatment, first

			 responder, and other medical services;

					(3)to compensate

			 residents of the Coastal Plain for significant damage to environmental, social,

			 cultural, recreational, or subsistence resources; and

				(4)in the City of

			 Kaktovik, Alaska—

					(A)to develop a

			 mechanism for providing members of the Kaktovikmiut Inupiat community an

			 opportunity to—

						(i)monitor

			 development on the Coastal Plain; and

						(ii)provide

			 information and recommendations to the Secretary based on traditional

			 aboriginal knowledge of the natural resources, flora, fauna, and ecological

			 processes of the Coastal Plain; and

						(B)to establish a

			 local coordination office, to be managed by the Mayor of the North Slope

			 Borough, in coordination with the City of Kaktovik, Alaska—

						(i)to

			 coordinate with and advise developers on local conditions and the history of

			 areas affected by development;

						(ii)to

			 provide to the Committee on Resources of the House of Representatives and the

			 Committee on Energy and Natural Resources of the Senate annual reports on the

			 status of the coordination between developers and communities affected by

			 development;

						(iii)to collect from

			 residents of the Coastal Plain information regarding the impacts of development

			 on fish, wildlife, habitats, subsistence resources, and the environment of the

			 Coastal Plain; and

						(iv)to

			 ensure that the information collected under clause (iii) is submitted

			 to—

							(I)developers;

			 and

							(II)any appropriate

			 Federal agency.

							

